DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
	Applicant’s “Response to Amendment and Reconsideration” filed on 11/02/2022 has been considered.        
	Applicant’s response by virtue of amendment to claim(s) 1-5, 7-13, 15-22 has NOT overcome the Examiner’s rejection under 35 USC § 101.    
	Claim(s) 1, 9, 17 are amended. 
	Claim(s) 1-5, 7-13, 15-22 are pending in this application and an action on the merits follows.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
		 
	Claim(s) 1-5, 7-13, 15-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and thus do not satisfy the criteria for subject matter eligibility.
	Step 1
	Claim(s) 1 is drawn to a method, and claim 9 is a machine, and claim 17 is drawn to a machine.  These are method and machine, which are statutory categories of invention. Thus, claim(s) fall(s) in two of the four statutory categories of invention.
	Step 2A Prong One: Yes
	Independent claim(s) 1, 9, and 17 substantially recites the limitations: 
	Claims 1 language: “A method for inventory management utilizing  comprising: detecting,  a first signal from an e tag at a first location, wherein the first signal is generated based upon a complete scan of a sales floor of a retail location; generating a value of an inventory count based on the first signal at the first location; detecting a second signal from the tag at a second location, wherein the second signal is generated based upon at a point of sale system (POS); updatingthe value of the inventory count to an updated value based on the second signal; comparingthe updated value to a threshold, and determining when the updated value satisfies the threshold; and sending, a notification of a task to a mobile device when the updated value satisfies the threshold indicating a tag to be moved from a third location to the first location, wherein the third location is a stock room of the retail location, wherein a tag or the  tag includes a specific serial number correlated to characteristic data of the inventory count, wherein the threshold is dynamically adjusted based upon the retail location, and  wherein the notification of the task is sent to  of a dynamically selected group of users”
	In addition claim 9 recites “ for inventory management utilizing radio-frequency identification (RFID) technology, comprising:
	In addition claim 17 recites “.”
	The limitations of claim 1 above recite concepts of inventory count and restocking message, which falls into the grouping of Certain Methods of Organizing Human Activity such as Fundamental Economic Practices or commercial or legal interactions (business relations) or Principles and Managing Personal Behavior or Relationships or Interactions Between People (following rules or instructions). The claim language has a BRI that requires the information received that was obtaining from tags to be count as inventory, and use the information to update the inventory count, and compare with threshold to send a stock task for an employee, where the threshold is define by upon retail location.
In addition, claims 9 and 17 are a similar version of claim 1, and thus recite an abstract idea, and the analysis must therefore proceed to Step 2A Prong Two.
Thus, it is sufficient for the examiner to identify that claims 1-5, 7-13, 15-22 recite an abstract idea.
	Step 2A Prong Two: No
Besides the abstract idea, claims 1, 9, and 17 recites the additional element: 
Claims 1 and 9: “an antenna of a first and second RFID reader”;
Claims 1, 9, and 17: “EPC tag”;
Claim 1: “processor”;
Claim 9: “a memory configured to store instructions; and a processor communicatively coupled with the memory, the processor configured to:”
Claims 1, 9 and 17: “mobile device”;
Claim 17: “A non-transitory computer-readable storage medium containing executable computer program code, the code comprising instructions configured to cause a computing device to”;
The additional elements above represent mere data gathering (e.g., first and second signal) that is necessary for use of the recited judicial exception of the limitations above, and is recited at a high level of generality. The limitations listed on STEP 2A Prong One in the claims are thus insignificant extra-solution activity. The additional elements above are also additional elements, which are configured to carry out limitations listed on STEP 2A Prong One, i.e., it is the tool that is use to compare inventory with a threshold and send a task to a mobile device. 
In addition, Examiner does not believe the current claimed invention integrates the recited judicial exception identified under Step 2A Prong One into a practical application because the detect via first and second signal from EPC tags are recited at a high level of generality and amounts to mere data gathering, specifically because the first and second signal are receive via the readers but it is not necessary detected by the processor, see specification ¶41; therefore, it is considered nothing more than receiving data by the processor. In addition, the recitation of the updating the inventory count based on a second location is also recited at high level of generality, specifically because it is just updating inventory that was found as available or unavailable at a POS location. Further, regarding the comparison with threshold and a notification task send to a mobile device to move an item from the stockroom to the sale floor is also recited at high level of generality, specifically because it is just comparing inventory value that is use to decide if more product should be on sale floor, (a restock or relocate, etc), and so a task message can be send, which is considering comparing data, and transmitting data. Further, regarding the threshold being dynamically changed based upon the retail location, the specification does not have further information of how it is changed, the specification just discloses ¶35 - “the retail location may set threshold levels to be the same for every product sold, different for each product or dynamically change”, therefore, it is considered nothing more than data changed stored in the database as need. Also, regarding the limitation of dynamically selected group of the user, the specification discloses ¶41 - “a push notification 212, 214 and 216 may be sent to each handheld device 140 or a specific handheld device (e.g., all the associates in the retail location, only specific department associates, or only a specific associate or manager)” but does not say how dynamically.  Therefore, the additional elements merely describe how to generally “apply” the abstract idea in a generic or general-purpose computer. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim 1 is directed to the judicial exception.
Claims 9 and 17 are a similar version of claim 1, and thus do not integrate the recited judicial exception into a practical application and the claims 1, 9, 17 are directed to the judicial exception, and the analysis must therefore proceed to Step 2B.
Accordingly, under Step 2A (prong 2), claim(s) 1-5, 7-13, 15-22 do not integrate the identified abstract idea above into a practical application, do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are thus directed to an abstract idea. 
Step 2B: No
	The additional elements listed above on Step 2A (Prong 2) when considered both individually and in combination amount to no more than the mere instructions to apply the abstract idea using generic computer components; therefore, the claims are ineligible because the claims are directed to a judicial exception. Further, the applicant’s originally-filed specification does not go into any details about any special features relating to the claimed additional elements; therefore, the computer components are constructed as generic computer components that performs well-understood, routine, conventional activities]’ previously known in the industry.
In addition, regarding the additional elements “an antenna of a first and second RFID reader” and EPC tag, Examiner takes official noticed that is old and well known in the art that RFID reader and EPC tag is used to collect inventory information on a retail environment including via POS.
In addition, the court found that using a machine on its ordinary capacity, in other words, invoking a machine merely as a tool to perform an existing process do not add significantly more to the abstract idea because it is simply applying the abstract idea in a computer such as the abstracted idea listed above applied in the generic computer component(s) also listed above. In addition, the court also found “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
	Further see, MPEP 2106.05(a)(I), examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality:
ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); 
	Further, see MPEP 2106.05(d)(II), computer functions recognized by the court as well-understood, and conventional functions when they are claimed in a merely generic manner or as insignificant extra-solution activity: 
 “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”; 
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
	Further, see MPEP 2106.06(f)(1), the additional elements recognized by the courts to be mere instructions to apply an exception, because they recite no more than an idea of a solution or outcome:
Remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017); 
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  
	Dependent claims 2-5, 7-8, 10-13, 15-16, 18-22 do not add “significantly more” to the eligibility of claims 1, 9, 17 and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.

	Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 9, and 17 recites “wherein the notification of the task is sent to the mobile device of a dynamically selected group of users”. The specification discloses ¶34 “a push notification 212, 214 and 216 may be sent to each handheld device 140 or a specific handheld device (e.g., all the associates in the retail location, only specific department associates, or only a specific associate or manager)” how the notification is sent to one device or multiple device, however, the specification does not mention dynamically selected group, and examiner is unsure of what applicant meant about a dynamically selected group of user, dynamically how.
	Claims 2-8, 10-16, 18-22 depend from claims 1, 9, and 17 and do not cure the deficiencies set forth above.
	
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
	Claim(s) 1-5, 7-13, 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Field-Darragh et al. (US 20140279294 A1, hereinafter Field-Darragh et al.), in view of Stern (US 20120161967 A1), in view of Jones et al. (US 20160307148 A1, hereinafter Jones), and further in view of Tingler et al. (US 20190272497 A1, hereinafter Tingler).
	Regarding claims 1, 9 and 17, Field-Darragh discloses:
 	A method for inventory management utilizing radio-frequency identification (RFID) technology comprising: Abstract and figure 1;
	detecting, via a first antenna of a first RFID reader, a first signal from an electronic product code (EPC) tag at a first location, wherein the first signal is generated based upon a scan of a sales floor of a retail location; (¶263) - A count of the number of tags (and hence items) present in any location and at any given time or time frequency may be captured. Further, the count may also include, but is not limited to: (1) total count; (2) count by SKU; (3) count by any other logical grouping of order items having tags; ¶187 – RFID; (¶264) The system may continuously update the retail store's inventory information based at least in part on the monitoring of these scanned tags.
	generating, via a processor, a value of an inventory count based on the first signal at the first location; ¶¶263, 187;
	detecting, via a second antenna of a second RFID reader, a second signal from the EPC tag at a second location, wherein the second signal is generated based upon the second RFID reader located at a point of sale system (POS);  (¶245) (d) if an item enters the field of view of a point of sale scanner we can count that as a purchase attempt; ¶¶263, 187; (¶264) The system may continuously update the retail store's inventory information based at least in part on the monitoring of these scanned tags.
	 updating, via the processor, the value of the inventory count to an updated value based on the second signal; (¶245) (d) if an item enters the field of view of a point of sale scanner we can count that as a purchase attempt; ¶275 – block 1112, where availability information regarding the item may be updated; further see ¶¶263-264;
	sending, via the processor, a notification of a task to a mobile device ¶192-193 – [interface, see figures 5-70] Queue 512, may enable a picker to access a user interface that enables the picker to view a list of orders and/or order items that may be assigned to the picker's pick queue
, wherein (¶75) the fulfillment server may assign order items to one or more pickers from an order item queue;
	wherein an EPC of the EPC tag or the second EPC tag includes a specific serial number correlated to characteristic data of the inventory count, ¶95 - The tag will be capable of transferring an identifying string (typically unique, and alphanumeric, numeric, or other) to a receiving device. The identifying string may correspond to the tag or to the item. If corresponding to the tag, then typically a database will be maintained that associates the tag identifier with a specific instance of an item;
	  
	wherein the notification of the task is sent to the mobile device of a dynamically selected group of users. ¶192-193 – [interface, see figures 5-70] Queue 512, may enable a picker to access a user interface that enables the picker to view a list of orders and/or order items that may be assigned to the picker's pick queue
, wherein (¶75) the fulfillment server may assign order items to one or more pickers from an order item queue;
	Field-Darragh discloses (¶191) a system that enable picker to access a user interface for picking items; however, does not explicitly disclose the limitations below, Sterm disclose: 
	complete scan of sale floor ¶16 - performing inventory monitoring within a controlled area (e.g., a retail store) which maintains information reflecting a current inventory of articles within the controlled area [using RFID reader]; 
	sending, via the processor, a notification of a task to a mobile device when the updated value satisfies the threshold indicating a second EPC tag to be moved from a third location to the first location; (¶18) user interface 104 may be configured to provide a graphical user interface (GUI), which enables a user to view representations of inventory (e.g., quantities of articles in inventory, locations or articles in inventory, and so on) in pictorial and/or textual forms; inventory information may be displayed to the user as a planogram, which provides information about the location of various RFID tags 110 within the controlled area, including the locations of desired or misplaced items. For items that are misplaced, the user interface 104 additionally may display the correct locations for those items, which enables store personnel to efficiently organize inventory in a desired way;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Field-Darragh to include the above limitations as taught by Sterm, in order to maintain sales opportunities, (see: Sterm, ¶18).
	Field-Darragh disclose an interface to pick items (Field-Darragh) and items location and where should be moved (Sterm); however, does not disclose indicating a second EPC tag to be moved from a third location to the first location; 
	Jones disclose:  ¶11 If it is determined that the scanned item should be moved back to the sales floor (e.g., the overstock condition was incorrect or the demand has changed since it was determined to move the items back to the stockroom), an alert is provided to the binning associate
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Field-Darragh to include the above limitations as taught by Jones, in order to fully stock shelves on sale floor, (see: Jones, ¶4).
	Field-Darragh already discloses “the updated value” (¶245) availability regarding the item is update when item is in the field of a POS; however, does not disclose the limitations below, Tingler discloses:
	comparing, via the processor, [number of items]to a threshold, and determining when the [number of item] satisfies the threshold; and  (¶104) The zone detection component determines if the number of items exceeds a threshold at 1112. If no, the process returns to operation 1102. The zone manager component iteratively executes operations 1102 through 1112 until the number of items in a set of items exceeds a threshold number of items at 1112. 
	wherein the threshold is dynamically adjusted based upon the retail location, and ¶122 The system utilizes machine learning to dynamically adjust/reconfigure the threshold concentration, threshold number of tags, threshold number of items, and/or other per-item criteria for detection of termination zones, wherein an item selection area is any retail environment, a portion of a store; (¶125-126) per store-level;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Field-Darragh to include the above limitations as taught by Tingler, in order to prevent the same error from occurring again, (see: Tingler, ¶¶125-126).
	Regarding claims 2-3, 10-11, and 18-19, Field-Darragh discloses:
	wherein updating the value of the inventory count is based upon a product comprising the EPC tag being removed from the second location, (¶245) (d) if an item enters the field of view of a point of sale scanner we can count that as a purchase attempt; ¶275 – block 1112, where availability information regarding the item may be updated; further see ¶¶263-264;
	Although Field-Darragh discloses (¶245) (d) if an item enters the field of view of a point of sale scanner we can count that as a purchase attempt; it does not disclose “wherein the updated value is reduced by one”. Since find inventorying in areas of a store is a key factor in the success of retailer business in order to perform inventory, the practice taught by Field-Darragh would be able to be applicable for reducing the item by N+ or increase the item by N-;
	Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention, to incorporate into the teach of Field-Darragh the update the availability of the item as attempted to purchases is an reduction of inventory, since there are a finite number [(1) increase inventory N+ (2) reduce inventory N-] of identified, predictable potential solutions to the recognized need (inventory management) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known).
	Regarding claims 4-5, 12-13, 20-21, Field-Darragh discloses:
	wherein updating the value of the inventory count is based upon a product comprising the EPC tag being added to location; (¶263) - A count of the number of tags (and hence items) present in any location and at any given time or time frequency may be captured. Further, the count may also include, but is not limited to: (1) total count; (2) count by SKU; (3) count by any other logical grouping of order items having tags; ¶187 – RFID; (¶264) The system may continuously update the retail store's inventory information based at least in part on the monitoring of these scanned tags. 
	Field-Darragh does not disclose “being added to the third location” Jones discloses (¶26) the scanned item 90 at the time of delivery of the item 90 to the retail sales facility 12 and compare the demand to how many items 90 have been binned in the stock room of the retail sales facility 12 since that delivery
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Field-Darragh to include the above limitations as taught by Jones, in order to fully stock shelves on sale floor, (see: Jones, ¶4).
	Although Field-Darragh discloses (¶263) - A count of the number of tags (and hence items) present in any location; (¶264) The system may continuously update the retail store's inventory information based at least in part on the monitoring of these scanned tags. It does not disclose “wherein the updated value is increased by one”. Since find inventorying in areas of a store is a key factor in the success of retailer business in order to perform inventory, the practice taught by Field-Darragh would be able to be applicable for reducing the item by N+ or increase the item by N-;
	Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention, to incorporate into the teach of Field-Darragh in view of Jones the update the availability of the item when delivered to stock room as an increase of inventory, since there are a finite number [(1) increase inventory N+ (2) reduce inventory N-] of identified, predictable potential solutions to the recognized need (inventory management) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known).
	Regarding claims 7, 15, and 22 Field-Darragh discloses: 
	wherein the inventory count is a total number of an item type each comprising a different EPC tag.  ¶263 - A count of the number of tags (and hence items) present in any location and at any given time or time frequency may be captured. ¶187 – RFID;
	Regarding claims 8 and 16, Field-Darragh discloses: 
	wherein the POS is configured to be a fixed RFID reader or a mobile RFID reader. (¶245) (d) if an item enters the field of view of a point of sale scanner we can count that as a purchase attempt; ¶¶263, 187; (¶264) The system may continuously update the retail store's inventory information based at least in part on the monitoring of these scanned tags, see figure 4;
Response to Arguments
	Applicant's arguments filed on 11/02/2022 have been fully considered, the amendment necessitated the new ground(s) of rejection, and therefore are moot in view of the new ground of rejection. 
	Regarding 35 USC 101, “Without admitting to the propriety of the rejection, claims 1, 9 and 17 have been amended responsive to the rejection under 35 U.S.C. § 101 merely to expedite prosecution.” see remarks page 9. Examiner is maintaining the rejection for the reasons cited in the 35 USC 101 section above.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA DELIGI/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        
	

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627